Citation Nr: 1110781	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO. 09-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an earlier effective date for a 10 percent rating for bilateral hearing loss.

2. Entitlement to an earlier effective date for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954. This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The Veteran attended a hearing before the undersigned in January 2011.

The Veteran has not raised a claim of clear and unmistakable error (CUE) in the May 1961 rating decision discussed below. However, the Board notes that the Veteran still has the right to raise such a claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The record does not contain unadjudicated claims for service connection for tinnitus prior to the Veteran's August 30, 2006, claim.

2. The record does not contain unadjudicated claims for an increased rating for hearing loss prior to the Veteran's August 30, 2006, claim.
 


CONCLUSIONS OF LAW

1. The criteria for assignment of an effective date for service connection for tinnitus prior to August 30, 2006, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.159, 3.400 (2010).

2. The criteria for assignment of an effective date for a 10 percent rating for hearing loss prior to August 30, 2006, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 U.S.C.A. § 4005(b) (1958 & Supp. 1961); 38 C.F.R. §§ 3.1(p), 3.159, 3.400 (2010); 38 C.F.R. § 19.2 (1961).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1. Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability, notice of the evidence required to substantiate a claim for service connection must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In this case, the VCAA duty to notify was satisfied prior to the initial AOJ decision by a letter issued to the Veteran in October 2006. The letter advised the Veteran of the criteria for service connection and what evidence VA would attempt to obtain. The Veteran was also notified of the types of evidence that might be relevant to support the claims. The duty to notify as to the claim for service connection is met. The Veteran was also advised as to disability evaluations and effective dates.

2. Assist

In addition, the duty to assist the Veteran to develop the claim is fulfilled. VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). There were no treatment records identified which needed to be obtained. The Veteran was afforded a VA medical examination in November 2006. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All requirements of the duty to notify the Veteran and the duty to assist the Veteran are met.

Effective Dates

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110. Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a). The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. "Date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).

1. Tinnitus

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for tinnitus. The current effective date is August 30, 2006. This the date that VA received the Veteran's claim for compensation on a VA Form 21-526.

The Veteran's claims file has been carefully reviewed. Based on this review, the Board has determined that, prior to this claim, the Veteran had not corresponded with VA since July 1961, at which time he requested the forms to appeal the reduction of his rating for hearing loss. Those forms were sent that same month. The August 30, 2006, claim was the next time the Veteran filed any sort of statement with VA. A close review of the claims file shows no indication that the Veteran complained of tinnitus or ringing in the ears prior to 2006.  As such, there was no pending, prior, unadjudicated claim for service connection for tinnitus upon which an earlier effective date can be based. See 38 C.F.R. § 3.400.

The preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for tinnitus. As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result. Therefore, the claim cannot be granted.

2. Bilateral Hearing Loss

The Veteran contends that he is entitled to an earlier effective date for the grant of a 10 percent evaluation for hearing loss. The current effective date is August 30, 2006. This the date that VA received the Veteran's claim for compensation on a VA Form 21-526.  The Veteran appears to claim that the rating should go back to at least 1961. (See the Veteran's Substantive Appeal, dated in January 2009).  

A review of the Veteran's claims file shows that prior to the claim under appeal, his rating for "deafness" was decreased for 10 percent to 0 percent by the RO in May 1961.  The Veteran responded to this decision in July 1961, at which time he requested the forms to appeal the reduction of his rating for hearing loss. Those forms were sent that same month. The Veteran did not return the forms to VA or otherwise correspond with VA again until August 30, 2006.

In July 1961, the applicable statute and regulations instructed that a Veteran may file an appeal of a RO decision by filing an "application for review on appeal" within one year from the date of mailing of notice of the result of initial review or determination. 38 U.S.C.A. § 4005 (1958 & Supp. 1961); 38 C.F.R. § 19.2 (1961). 38 C.F.R. § 19.2 (1961) read as follows: "Applications for review on appeal shall be filed within 1 year from the date of mailing of notification of the result of the initial review or determination." 

Under 38 U.S.C. § 4005(e) and the Board's Rules of Practice in effect at the time, the Veteran was required to specify allegations of mistake of fact or error of law in the adjudication of the claim in his application for review on appeal. See 38 U.S.C.A. § 4005 (1958 & Supp. 1961) (providing, in substance, that an application for review on appeal must be filed within one year after the date of mailing of notice of the RO decision being appealed), and must contain the name and service of the Veteran on account of whose service the claim is based; the number of the claim; the date of the action from which the appeal is taken; and must clearly identify the benefit sought).

The facts around what occurred in 1961 are as follows:  The RO received a postcard from the Veteran in July 1961 on which he wrote the following: "Please send me the necessary form for me to appeal the adverse decision regarding my disability."  Here, he indicated an intent to appeal a reduction in the rating for his service-connected bilateral hearing loss, notice of which he received in a letter from the RO dated in May 1961.  Immediately after receipt of the Veteran's postcard, the RO sent the requested forms in July 1961.  

The pivotal question in this appeal is whether what the Veteran sent to the RO can be viewed as an "application for review on appeal."  A review of the Veteran's letter of July 1961 shows that it does not contain the elements of an application for review on appeal as defined above, and the July 1961 letter does not  perfect the appeal within the meaning of the statutory and regulatory scheme at the time of the 1961 decision. The Veteran noted his disagreement with the rating decision, but the postcard did not contain the service of the Veteran; the date of the action from which the appeal is taken; and did not clearly identify the benefit sought.

Additionally, the Veteran requested that the RO forward the necessary appeals forms. The Veteran's actions show that he had actual knowledge of the proper procedure to appeal. The RO did as the Veteran requested and forwarded a copy of the VA Form 1-9 (which was required to initiate an appeal at that time).  The RO never filed that form or any other document perfecting an appeal within the one-year period, or requesting additional time in which to do so. See 38 U.S.C. § 4005(a).

The Board notes that the law was subsequently changed to address cases such as this one. Effective January 1, 1963, under 38 C.F.R. § 19.1a, an appeal consisted of a "timely filed notice of disagreement in writing, followed by the furnishing of a statement of the case to the claimant and his representative, and a timely filed substantive appeal directed to the statement of the case." A "Notice of Disagreement" was defined as "A written communication from the claimant or representative expressing dissatisfaction and disagreement with an adjudicative determination of an agency of original jurisdiction. 38 C.F.R. § 19.1a(b). Unfortunately, the more liberal rules were not in effect at the time of the 1961 decision at issue.

As a complete application for review on appeal was not received by the RO by May 1962, after one year, the May 1961 decision was final. 38 U.S.C. § 4005(b); 38 C.F.R. § 19.2. Given the finality of that decision, and given that the Veteran failed to correspond with VA again until August 30, 2006, there was no pending, prior, unadjudicated claim for an increased rating for hearing loss upon which an earlier effective date can be based. See 38 C.F.R. § 3.400.

The Board has considered whether the Veteran is entitled to an increased rating in the year prior to his August 30, 2006, claim. However, there are no medical records associated with the claims file from prior to the November 2006 VA examination. As such, there is no evidence upon which to base a higher rating.

The preponderance of the evidence is against the claim for an earlier effective date for a 10 percent rating for hearing loss. As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result, and the claim cannot be granted.



ORDER

The claim for an earlier effective date for the grant of service connection for tinnitus is denied.

The claim for an earlier effective date for the grant of an increased rating for hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


